June 25, 2010


Mr. Douglas W. Alexander
Alexander Dubose  & Townsend LLP
515 Congress Avenue, Suite 2350
Austin, TX 78701-3562
Mr. John Thomas Wilson IV
Kelly Hart & Hallman, P.C.
201 Main Street, Suite 2500
Fort Worth, TX 76102

RE:   Case Number:  08-0074
      Court of Appeals Number:  03-05-00034-CV
      Trial Court Number:  8027

Style:      THOMAS O. BENNETT, JR., AND JAMES B. BONHAM CORPORATION
      v.
      RANDY REYNOLDS

Dear Counsel:

      Today the Supreme  Court  of  Texas  issued  opinions  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Lehrmann not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Jeffrey D.   |
|   |Kyle             |
|   |Ms. Kim Wells    |
|   |Mr. Paul M.      |
|   |Terrill III      |